[ex102.jpg]

April 13, 2018

David N. Taylor, MD

518 S. 3rd Avenue

Bozeman, MT 59715

By email: dnt731@yahoo.com

 

 

Dear David:

We are pleased to confirm our offer of employment with Vaxart, Inc. (the
“Company”), in the position of Chief Medical Officer, with the start date of May
1, 2018 (the “Start Date”), on the terms set forth in this letter agreement (the
“Agreement”).

1.                  Position. As Chief Medical Officer, you will report directly
to Wouter Latour, MD, the Chief Executive Officer of the Company. You agree to
devote your full business time and attention to your work for the Company.
Except upon the prior written consent of the Board of Directors of the Company
(the “Board”), you will not, during your employment with the Company, (i) accept
or maintain any other employment, or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that
might interfere with your duties and responsibilities as a Company employee or
create a conflict of interest with the Company. The preceding sentence does not
include your service (a) on the board of directors for the National Foundation
for Emergency Medicine, and (b) as a scientific advisor for Microbion
Corporation.

2.                  Salary. Your initial base salary will be $350,000 per year,
less applicable withholdings. Your monthly salary will be paid once per month
pursuant to the Company’s regular payroll policy. Your salary will be reviewed
approximately annually as part of the Company’s normal performance and salary
review process, and may be adjusted in the sole discretion of the Company or the
Board or its compensation committee.

3.                  Bonus. You will be eligible to participate in the Company’s
corporate bonus program. Bonuses are paid annually at the discretion of the
Board and the Company’s management, based on both the success of the Company in
meeting its goals and on your individual performance. Your annual target
performance bonus will initially be equal to 35% of your base salary, although
the amount of any payment will be dependent upon actual performance as
determined by the Board and the Company’s management. You must be employed by
the Company through the date on which bonuses are paid in order to be eligible
to receive a bonus. Your annual target performance bonus percentage is subject
to modification from time to time in the discretion of the Board and the
Company’s management.

4.                  Signing Bonus. You will receive a one-time cash signing
bonus in the amount of $20,000 (less required payroll deductions and tax
withholdings) to be paid to you in a lump sum on the first Company payroll date
after your Start Date. If you terminate your employment with the Company for any
reason within 12 months following your Start Date, you will repay the full
amount of your signing bonus to the Company upon the date of your termination.

1

--------------------------------------------------------------------------------





5.                  Equity Award. Following your commencement of employment with
the Company, you will be granted, subject to approval by the Board or its
compensation committee, an option under the Company’s 2016 Equity Incentive Plan
(the “Plan”) to purchase approximately 35,700 shares of the Company’s common
stock (the “Option”), which is equivalent to approximately 0.5% of the
outstanding shares of the Company’s common stock.  The exercise price of the
Option shares will be equal to the fair market value of our common stock on the
date of grant as determined by reference to the closing sale price as listed on
NASDAQ.  The Option will vest with respect to one-fourth of the total number of
shares on the one year anniversary of your vesting commencement date and monthly
thereafter for the following three years, subject to your continued services to
the Company. The Option will be subject to the terms and conditions of the Plan,
stock option grant notice and option agreement to be entered into between you
and the Company.

6.                  Benefits. You will be eligible to participate in the
benefits made generally available by the Company to its senior executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion. In addition, you
will be eligible to participate in the Company’s 401(k) Plan, and the Company
will match 100% of your contribution up to 3% of your salary.

7.                  Vacation, Holidays, and Sick Leave. You will be entitled to
paid vacation earned at the pro-rated rate of 1.67 vacation days per month
worked (equivalent to 20 days per year for full-time employment) prorated for
the days worked in the initial month of your employment. Vacation may be accrued
up to a maximum of 200 hours. Vacation may not be taken before it is accrued,
without senior management approval, and your balance may not go negative. You
will also be entitled to paid holidays, consistent with the Company’s standard
holidays each year. Sick leave is accrued at the rate of one hour for every 30
hours worked (up to a maximum of 180 hours).

8.                  At-Will Employment. The Company is an “at-will” employer.
Accordingly, either you or the Company may terminate the employment relationship
at any time, with or without advance notice, and with or without reason or Cause
(as defined below). In addition, your job duties, title, responsibilities,
reporting level, compensation and benefits, as well as the Company’s personnel
policies and procedures, may be changed with or without notice at any time at
the sole discretion of the Company. The “at-will” nature of your employment is
one aspect of our employment relationship that will not change during your
tenure as an employee, except by way of a written agreement expressly altering
the at-will employment relationship and signed by you and the Company’s Chief
Executive Officer.

9.                  Termination. Upon any termination of your employment, you
will be deemed to have resigned, and you hereby resign, from all offices and
directorships, if any, then held with the Company or any subsidiary.  In the
event of termination of your employment with the Company, regardless of the
reasons for such termination, the Company will pay your base salary and accrued
but unused vacation up to and through the date of termination, less applicable
payroll and tax withholdings (the “Accrued Obligations”).

10.              Severance. You will be eligible for the severance benefits
described in this Section 10.

a.                  In the event (i) the Company terminates your employment
without Cause (as defined below and other than due to your death or disability),
or (ii) you terminate your employment for Good Reason (as defined below), and
provided in either case of (i) or (ii) such termination or resignation
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”) (such termination or resignation, an “Involuntary
Termination”), then, in addition to the Accrued Obligations, subject to your
obligations below, you will be entitled to receive an amount equal to six months
of your then current base salary (ignoring any decrease in base salary that
forms the basis for Good Reason), less all applicable withholdings and
deductions, paid on the schedule described below (the “Severance Pay”).

2

--------------------------------------------------------------------------------





b.                  The Severance Pay is conditional upon (i) your continuing to
comply with your obligations under your EPIIA (as defined in Section 12) during
the period of time in which you are receiving the Severance Pay; (ii) your
delivering to the Company an executed separation agreement and general release
of claims in favor of the Company, in the form provided by the Company, within
the time period set forth therein, which becomes effective in accordance with
its terms, which will be no later than 60 days following your Separation from
Service (the “Release”). The Severance Pay will be paid in equal installments on
the Company’s regular payroll schedule over the period outlined above following
the date of your Separation from Service; provided, however, that no payments
will be made prior to the 60th day following your Separation from Service. On
the 60th day following your Separation from Service, the Company will pay you in
a lump sum the amount of the Severance Pay that you would have received on or
prior to such date under the original schedule but for the delay while waiting
for the 60th day, with the balance of the Severance Pay being paid as originally
scheduled.

c.                   “Cause” for purposes of your Severance Pay means (i) your
gross negligence or willful failure substantially to perform your duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) your commission of any act of fraud, embezzlement or dishonesty against the
Company or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (iii) your unauthorized
use or disclosure of any proprietary information or trade secrets of the Company
or any other party to whom you owe an obligation of nondisclosure as a result of
your relationship with the Company; or (iv) your willful breach of any of your
obligations under any written agreement or covenant with the Company, including
without limitation this Agreement and your EPIIA.

d.                  “Good Reason” for purposes of your Severance Pay means the
occurrence at any time of any of the following without your prior written
consent: (i) a material reduction in your authority, duties or responsibilities
(other than a mere change in title following any merger or consolidation of the
Company with another entity); (ii) a material reduction in your base salary;
(iii) a non-temporary relocation of your business office to a location that
increases your one-way commute by more than 50 miles from the location at which
you perform your duties as of immediately prior to the date of such action; or
(iv) any willful failure or willful breach by the Company of any of its material
obligations under this Agreement. For purposes of this subsection, no act, or
failure to act, on the Company’s part will be deemed “willful” unless done, or
omitted to be done, by the Company not in good faith and without reasonable
belief that the Company’s act, or failure to act, was in the best interest of
the Company. In order to terminate your employment under this Agreement for Good
Reason, you must (1) provide written notice to the Company within 30 days of the
first occurrence of the events described above, (2) allow the Company at least
30 days from such receipt of such written notice to cure such event, and (3) if
such event is not reasonably cured within such period, resign from all position
you then hold with the Company effective not later than the 90th day after the
initial occurrence of such event.

11.              Taxes. All amounts paid under this Agreement will be paid less
all applicable state and federal tax withholdings (if any) and any other
withholdings required by any applicable jurisdiction or authorized by you.

3

--------------------------------------------------------------------------------





a.                  Section 409A. The Severance Pay provided in this Agreement
is intended to qualify for an exemption from application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”)or to comply with its requirements to the extent necessary to
avoid adverse personal tax consequences under Section 409A, and any ambiguities
herein will be interpreted accordingly. Each installment of Severance Pay is a
separate “payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2)(i), and the Severance Pay is intended to satisfy the exemptions
from application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions
are not available and you are, upon Separation from Service, a “specified
employee” for purposes of Section 409A, then, solely to the extent necessary to
avoid adverse personal tax consequences under Section 409A, the timing of the
Severance Pay will be delayed until the earlier of (i) six months and one day
after your Separation from Service, or (ii) your death. Except to the minimum
extent that payments must be delayed because you are a “specified employee”, all
amounts of Severance Pay will be paid as soon as practicable in accordance with
the schedule provided herein and in accordance with the Company’s normal payroll
practices.

b.                  Section 280G. If any payment or benefit you will or may
receive from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment pursuant to this Agreement
or otherwise (a “Payment”) will be equal to the Reduced Amount. The “Reduced
Amount” will be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, will be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
will preserve to the greatest extent possible, the greatest economic benefit for
you as determined on an after-tax basis; (B) as a second priority, Payments that
are contingent on future events (e.g., being terminated without cause), will be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A will be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment will perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company will appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company will use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within 15 calendar days after the date on which your right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.

4

--------------------------------------------------------------------------------





If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section 11(b) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you will promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
this Section 11(b) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) in the first paragraph of this this Section 11(b), you
will have no obligation to return any portion of the Payment pursuant to the
preceding sentence.

12.              Other Conditions. As a condition of employment, you must read,
sign and comply with the Company’s Employee Proprietary Information and
Inventions Agreement (“EPIIA”), which (among other provisions) prohibits any
unauthorized use or disclosure of Company proprietary, confidential or trade
secret information. This offer, and any employment pursuant to this offer, is
subject to documentary proof of your identity and eligibility to work in the
United States on or before your third day of employment. Further, if requested
by the Company, this offer is contingent upon your successful completion of a
background check to the satisfaction of the Company. If the Company desires that
you complete a background check, you will be required to give your consent for
the Company, through an outside firm, to complete a criminal background check
and verification of information provided on your employment application. This
offer, and any employment pursuant to this offer, is conditioned on your
execution and return of this Agreement to the Company no later than April 20,
2018, after which time this offer will expire.  By signing and accepting this
offer, you represent and warrant that:  (a) you are not subject to any
pre-existing contractual or other legal obligation with any person, company or
business enterprise which may be an impediment to your employment with, or your
providing services to, the Company as its employee; and (b) you have no and will
not bring onto Company premises, or use in the course of your employment with
the Company, any confidential or proprietary information of another person,
company or business enterprise to whom you previously provided services.

13.              Entire Agreement. If you accept this offer, and the conditions
of this offer are satisfied, this Agreement, together with your EPIIA, will
constitute the complete agreement between you and the Company with respect to
the terms and conditions of your employment. This Agreement will supersede any
existing employment arrangement or agreement with the Company. Any
representations, whether written or oral, not contained in this Agreement or
contrary to those contained in this Agreement that may have been made to you are
expressly cancelled and superseded by this Agreement.  Except as otherwise
specified in this Agreement, the terms and conditions of your employment
pursuant to this Agreement may not be changed, except by a writing issued by the
Chief Executive Officer. California law will govern this Agreement. If any
provision of this Agreement is held invalid or unenforceable, such provision
will be severed, and the remaining provisions will continue to be valid and
enforceable

We look forward to your accepting this offer and our having a mutually rewarding
relationship. As with all important decisions, you should make a decision
concerning this offer based on your own independent investigation and judgment
concerning the Company and its future prospects.

 

If you accept this offer, please date and sign below and return a copy to me at
wlatour@vaxart.com. If you have any questions regarding this Agreement, please
feel free to contact me.


Sincerely,

/s/ WOUTER LATOUR, MD                          

Wouter Latour, MD
Chief Executive Officer
 

ACCEPTED AND AGREED:

 /s/ DAVID N. TAYLOR, MD                        
David N. Taylor, MD

 April 16, 2018                                                 
Date

 

5